                Case 2:21-cv-00387-RSM Document 13 Filed 06/14/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   MARY E. OSBORNE,                                     Civil No. 2:21-CV-00387-RSM

11            Plaintiff,

12            vs.                                         ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date shall be

16   amended as follows:

17            Defendant shall have up to and including August 10, 2021, to file a response to Plaintiff’s

18   Complaint, including the certified administrative record. If the certified administrative record

19   becomes available to the Office of the General Counsel before the aforementioned date, the

20   record may be filed earlier, if feasible.

21            If the Commissioner is unable to file the certified administrative record by that date, the

22   Commissioner shall file another motion for extension every 28 days until the certified

23   administrative record becomes available.

24

     Page 1     ORDER - [2:21-CV-00387-RSM]
               Case 2:21-cv-00387-RSM Document 13 Filed 06/14/21 Page 2 of 2



 1
              DATED this 14th day of June, 2021.
 2

 3

 4                                                 A
                                                   RICARDO S. MARTINEZ
 5                                                 CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10
     Presented by:
11
     s/ Franco L. Becia
12   FRANCO L. BECIA
     Special Assistant United States Attorney
13   Office of the General Counsel
     Social Security Administration
14   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
15   Telephone: (206) 615-2114
     Fax: (206) 615-2531
16   franco.l.becia@ssa.gov

17

18

19

20

21

22

23

24

     Page 2    ORDER - [2:21-CV-00387-RSM]
